DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Applicant’s response dated 11/08/2021 is acknowledged.
	Claims 1, 5, 8, 19, 20, 21, 26, 30-36, 39, 42, 45, 47, 52, and 59 were pending. 
	Claims 2-4, 6, 7, 9-18, 22-25, 27-29, 37-38, 40, 41, 43, 44, 46, 48-51, 53-58, and 60-117 were previously canceled.
	Claims 45, 47, 52 and 59 were previously withdrawn.
	Claims 1 and 34 are amended.
	Claim 26 is canceled.
	Currently, claims 1, 5, 8, 19, 20, 21, 30-36, 39, 42, 45, 47, 52, and 59 are pending.
	Currently, claims 1, 5, 8, 19-21, 30-36, 39, and 42 are under examination.
Information Disclosure Statement
	Applicant’s IDS filed 12/29/2021 has been acknowledged and considered. A signed copy is attached hereto.

Rejections Withdrawn
	Rejection of claim(s) 1, 8, 19, 21, 30, 33, 35-36, and 39 under 35 U.S.C. 102(a)(1) as being anticipated by Chytil (Eur J Pharm Sci . 2010 Nov 20;41{3-4):473-82., published 11/20/2010) is withdrawn in view of Applicant’s amendments.
	Rejection of claims 1, 5, 8, 19, 21, 30, 33, 35-36, and 39 under 35 U.S.C. 103 as being unpatentable over Chytil (Eur J Pharm Sci . 2010 Nov 20;41{3-4):473-82., published 11/20/2010) and

	Rejection of claims 1, 5, 8, 19, 21, 30, 33, 35-36, and 39 under 35 U.S.C. 103 as being unpatentable over Chytil (Eur J Pharm Sci . 2010 Nov 20;41{3-4):473-82., published 11/20/2010) and University of Utah (US 2016/0015732 A1, published Jan 21, 2016) is withdrawn in view of Applicant’s amendments.
	Rejection of claims 1, 8, 19-21, 26, 30-36, and 39 under 35 U.S.C. 103 as being unpatentable over Chytil (Eur J Pharm Sci . 2010 Nov 20;41{3-4):473-82., published 11/20/2010) and Kopeckova (US 2013/0156722 A1, published June 20, 2013) is withdrawn in view of Applicant’s arguments and amendments.
	Rejection of claims 1, 5, 8, 19, 21, 30, 33, 35-36, 39, and 42 under 35 U.S.C. 103 as being unpatentable over Chytil (Eur J Pharm Sci . 2010 Nov 20;41{3-4):473-82., published 11/20/2010) further in view of Boye (Ann Oncol. 2003 Apr;14(4):520-35., published April 2003) and Basaran (American Journal of Clinical Oncology, 24 (6), 570-575., published December 2001) is withdrawn in view of Applicant’s amendments.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the one or more of semitelechelic polymers" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, 19-21, 30-36, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chytil (Eur J Pharm Sci . 2010 Nov 20;41{3-4):473-82., published 11/20/2010) and Etrych (WO 2011/072627 A2, published June 23, 2011).
Regarding Claim 1 and 30, Chytil discloses an antibody-polymer-drug conjugate (monoclonal anti-CD20 antibody-polymer-drug conjugate, Abstract; an actively targeted mAb-polymer-doxorubicin conjugate, Pg. 474, right column, first paragraph) comprising: a targeting antibody (an actively targeted mAb-polymer-doxorubicin conjugate, Pg. 474, right column, first paragraph); a semitelechelic polymer bonded to the targeting antibody (Synthesis of polymer-antibody conjugate ... The monoclonal antibody-containing polymer conjugate ... was prepared by reaction of the end-chain Ml group of conjugate ... with thiol groups of the anti-CD20, Pg. 475, right column, fifth paragraph; The 
Chytil teaches modifying thiol-terminated HPMA copolymers in order to prepare semitelechelic polymer precursors, bearing either groups enabling aminolytic conjugation or thiol-reactive groups. Well-defined structure and functionality of these precursors facilitated the synthesis of star-like monoclonal antibody-targeted mAb–polymer–drug conjugates (Etrych et al., 2009) or biodegradable high-molecular-weight graft polymer–drug conjugates (Etrych et al., 2008a), enabling efficient active or passive tumour targeting and controlled drug release (Page 474, left column, last paragraph).
Chytil discloses HPMA copolymerization in Page 477, Figure 1, wherein the HPMA monomer consists of Formula I of instant claim 1, wherein R1 is methyl, X is NR1’, wherein R1’ is hydrogen, wherein L is an ethyl, and Y is a hydroxyl group.
Regarding Claim 8, Chytil discloses the conjugate of claim 1, wherein the targeting antibody is an anti-CD20 monoclonal antibody (A mild reducing agent, dithiothreitol, was used to introduce thiol groups into monoclonal anti-CD20 antibody, Pg. 479, right column, last paragraph).
Regarding Claim 19, Chytil discloses the conjugate of claim 1, wherein the one or more therapeutic agents is connected to each of the one or more semitelechelic polymers via a therapeutic agent linking group (In this article, we describe ... a water-soluble linear HPMA copolymer-Dox conjugate with the drug attached by a pH-sensitive hydrazone bond, Pg. 474, left column, fourth paragraph; A passively targeted conjugate was produced using a high-molecular-weight graft polymer-drug conjugate containing reductively degradable linkages, facilitating elimination of the polymer carrier from the 
Regarding Claim 21, Chytil discloses the conjugate of claim 1, wherein the one or more therapeutic agents is an anti-cancer agent (In this article, we describe the synthesis and physicochemical properties of a water-soluble linear HPMA copolymer-Dox conjugate, Pg. 474, left column, fourth paragraph; The anticancer therapeutic doxorubicin was bound to the polymeric carrier by a hydrazone bond, Abstract).
Regarding Claim 33, Chytil discloses the conjugate of claim 1, wherein each of the one or more semitelechelic polymers further comprises an antibody-linking end group at a functional terminus thereof (The semitelechelic copolymer bearing the maleimide (Ml) group, Pg. 475, left column, last paragraph; The monoclonal antibody-containing polymer conjugate ... was prepared by reaction of the end-chain Ml group of conjugate ... with thiol groups of the anti-CD20, Pg. 475, right column, fifth paragraph).
Regarding claim 34, Chytil teaches the conjugate of claim 33, wherein the antibody- linking end group is [Structure 1], [Structure 2], [Structure 3], [Structure 4], [Structure 5] or combinations thereof (The semitelechelic copolymer bearing the maleimide (MI) group, Pg. 475, left column, last paragraph; The monoclonal antibody-containing polymer conjugate 17 was prepared by reaction of the end-chain MI group of conjugate 16 with thiol groups of the anti-CD20, Pg. 475, right column, fifth paragraph. Note: maleimide is [Structure 1], wherein X and Y are independently O, and Z is N. See also Pg. 480, Figure 7), wherein, R2 and R3 can be independently selected from H, I, Br, Cl, C6H5S, CH3C6H5S, or Ts, X and Y can be independently selected from NH, O, S, or Se, Z can include N or C, and "Polymer" represents the semitelechelic polymer to which the antibody-linking end group is linked (The semitelechelic copolymer bearing the maleimide (Ml) group, Pg. 475, left column, last paragraph).

	Regarding Claim 36, Chytil discloses the conjugate of claim 1, wherein the antibody-polymer-drug conjugate has a polydispersity of less than or equal to 1.8 (The molecular weight and polydispersity of copolymers were determined, Pg. 476, left column, third paragraph; Only the use of the first reagent afforded the MI group-bearing copolymer without the lost of functionality ... Also molecular weight and polydispersity was not changed (see Table 2), Pg. 479, left column, second full paragraph; Copolymer no. ... 17 ... Mw/Mn ... 1.25, Pg. 479. Table 2. where Mw/Mn is the polydispersity).
	Regarding Claim 39, Chytil discloses conjugates incubated in a buffer, which reads on a pharmaceutical composition comprising the conjugate of claim 1 and a pharmaceutically acceptable carrier (Pg. 481, right column, 3.8. In vitro drug release).
Chytil fails to explicitly disclose wherein the therapeutic agent linking group is Gly-Phe-Leu-Gly.
Chytil fails to explicitly disclose wherein each of the one or more semetelechelic polymers is conjugated to two or more therapeutic agents.
Chytil fails to explicitly disclose wherein each of the one or more of semitelechelic polymers comprises at least 45 mol% of residues of a N-(2-hydroxypropyl) methacrylamide (HPMA) monomer.
These deficiencies are made up for by Etrych.
In regards to claim 1, Etrych teaches water-soluble high-molecular-weight (HMW) dendritic polymer drug carriers and their conjugates with drugs enabling targeted transport of antitumour drugs into solid tumours (Page 1, Technical Field). Etrych teaches the synthesis of monomers (HPMA, methacryloylated oligopeptides with Dox bound as amide, methacryloylated derivatives of amino acids semitelechelic polymers with reactive end groups for bonding to central dendritic structure and bearing along the chains protected or unprotected hydrazide groups or drug moieties attached through an oligopeptide spacer) prepared by radical polymerization (Page 13, lines 14-21). Etrych further teaches these semitelechelic copolymers are characterized in that they contain 85 - 99 mol % HPMA units (Page 13, lines 31).
In regards to claim 20, Etrych teaches a therapeutic agent bonded to the semitelechelic polymer comprising HPMA monomers wherein the therapeutic agent linking group is Gly-Phe-Leu-Gly (Pages 50-51, Claims 6, 8, and 12).
In regards to claims 31-32, Etrych teaches conjugates comprising HPMA semetelechelic copolymers wherein each of the one or more semetelechelic polymers is conjugated to two or more therapeutic agents (Page 26, Scheme 16; Page 27, Scheme 17; Page 28, Scheme 18).  
It would be obvious to one of ordinary skill in the arts to modify the antibody-drug-polymer as taughy by Chytil to further comprise wherein the therapeutic agent linking group is Gly-Phe-Leu-Gly; wherein each of the one or more of semitelechelic polymers comprises 85 - 99 mol % HPMA units (at least 45 mol%) of residues of a N-(2-hydroxypropyl) methacrylamide (HPMA) monomer, residues of a monomer having a structure according to Formula I; and wherein each of the one or more semetelechelic polymers is conjugated to two or more therapeutic agents. One of ordinary skill in the art would be motivated, and would have a reasonable expectation of success, to modify the antibody-drug-polymer wherein the water-soluble polymer-drug carrier is based on semitelechelic copolymers of N-(2-hydroxypropyl)methacrylamide (HPMA) as taught by Chytil according to what is taught by Etrych, as Etrych teaches new water-soluble high-molecular-weight (HMW) polymer drug carriers with dendritic structures and their drug conjugates, which differ from the previously described systems by narrow .
Claims 1, 5, 8, 19-21, 30-36, and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chytil (Eur J Pharm Sci . 2010 Nov 20;41{3-4):473-82., published 11/20/2010) Etrych (WO 2011/072627 A2, published June 23, 2011), and Boye (Ann Oncol. 2003 Apr;14(4):520-35., published April 2003).
	In regards to claims 1, 8, 19-21, 30-36, and 39 the teachings of Chytil and Etrych are discussed supra.
In regards to claim 5, Chytil and Etrych fail to explicitly disclose wherein targeting antibody is rituximab.
This deficiency is made up for by Boye.
Boye teaches that the chimeric anti-CD20 monoclonal antibody rituximab has become part of the standard therapy for patients with non-Hodgkin's lymphoma (NHL). Boye further teaches that, patients have been treated with rituximab worldwide, including patients with indolent and aggressive NHL, Hodgkin's disease and other B-cell malignancies. Combination of rituximab with cytotoxic agents or cytokines has been explored in a number of different studies. Further, Boye teaches Rituximab is used to treat patients with diffuse large B-cell lymphoma when combined with standard CHOP chemotherapy (cyclophosphamide, doxorubicin, vincristine and prednisone) and also that Rituximab is generally well tolerated (Abstract).
It would be obvious to one of ordinary skill in the art to modify the antibody-polymer-drug conjugate of Chytil and Etrych to specifically use rituximab as taught by Boye. Chytil and Etrych already teach an antibody-polymer-drug conjugate, with an anti-CD20 antibody as the targeting antibody. Boye teaches that rituximab is an anti-CD20 antibody which is standard therapy for patients with NHL, and further, it has been used to treat patients with indolent and aggressive NHL, Hodgkin's disease and other .
Claim 1, 5, 8, 19-21, 30-36, 39, and 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chytil (Eur J Pharm Sci . 2010 Nov 20;41{3-4):473-82., published 11/20/2010) further in view of Etrych (WO 2011/072627 A2, published June 23, 2011), Boye (Ann Oncol. 2003 Apr;14(4):520-35., published April 2003) and Basaran (American Journal of Clinical Oncology, 24 (6), 570-575., published December 2001).
In regards to claim(s) 1, 5, 8, 19-21, 30-36, and 39, the teachings of Chytil, Etrych and Boye are discussed supra.
Chytil, Etrych, and Boye fails to explicitly disclose wherein the therapeutic agent is epirubicin.
This deficiency is made up for by Basaran. 
Basaran teaches Anthracyclines are the most effective drugs in the treatment of NHL (Page 570, right column, paragraph 2). Basaran further teaches that doxorubicin has been widely used in many trials. However, Basaran also teaches that late hematologic toxicities such as leukemia, myelodysplastic syndrome, and cardiotoxicity preclude achieving the desired dose of cyclophosphamide and doxorubicin, and therefore, doxorubicin has been replaced by epirubicin in various studies, with the expectation of a lower risk of myelosuppression and cardiotoxicity (Page 570, right column, paragraph 2). Basaran further teaches, in regards to doxorubicin and epirubicin, that increasing the dose intensity of epirubicin results in comparable complete response rates in patients with NHL and epirubicin may be preferable because of a lower incidence of toxicity (Page 575, left column, last paragraph).
epirubicin has a more favorable toxicity profile, with comparable complete response rates. Further, one of ordinary skill in the art would have a reasonable expectation of success as they are both anthracyclines.

Conclusions
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG MIN YOON whose telephone number is (571)272-7802. The examiner can normally be reached 7:30 a.m. - 5:30 p.m. M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/SUNG MIN YOON/Examiner, Art Unit 1643      


/HONG SANG/Primary Examiner, Art Unit 1643